
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 23
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2007
			Mr. Brownback (for
			 himself and Mr. Roberts) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on
			 Appropriations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  provisions that provoke veto threats from the President should not be included
		  on bills that appropriate funds for the implementation of recommendations of
		  the Base Closure and Realignment Commission.
	
	
		Whereas Congress and President George W. Bush approved the
			 final recommendations of the Defense Base Closure and Realignment Commission
			 under the 2005 round of defense base closure and realignment;
		Whereas these recommendations propose major changes in the
			 positioning of United States military personnel;
		Whereas the Department of Defense is moving rapidly to
			 implement these recommendations;
		Whereas the communities near military installations that
			 are slated to receive major troop increases have already invested time and
			 capital in making preparations for upcoming increases in population; and
		Whereas funding these recommendations on an annual basis
			 is absolutely necessary for their implementation and the economic confidence of
			 the communities that are expecting increases in population: Now, therefore, be
			 it
		
	
		That it is the sense of Congress that
			 Congress should not include provisions that provoke veto threats from the
			 President in bills that appropriate funds for the implementation of
			 recommendations of the Base Closure and Realignment Commission.
		
